 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1626 
 
AN ACT 
To make technical amendments to laws containing time periods affecting judicial proceedings. 
 
 
1.Short titleThis Act may be cited as the Statutory Time-Periods Technical Amendments Act of 2009.  
2.Amendments related to title 11, United States CodeTitle 11, United States Code, is amended— 
(1)in section 109(h)(3)(A)(ii), by striking 5-day and inserting 7-day;  
(2)in section 322(a), by striking five days and inserting seven days;  
(3)in section 332(a), by striking 5 days and inserting 7 days;  
(4)in section 342(e)(2), by striking 5 days and inserting 7 days;  
(5)in section 521(e)(3)(B), by striking 5 days and inserting 7 days;  
(6)in section 521(i)(2), by striking 5 days and inserting 7 days;  
(7)in section 704(b)(1)(B), by striking 5 days and inserting 7 days;  
(8)in section 749(b), by striking five days and inserting seven days; and  
(9)in section 764(b), by striking five days and inserting seven days.  
3.Amendments related to title 18, United States CodeTitle 18, United States Code, is amended— 
(1)in section 983(j)(3), by striking 10 days and inserting 14 days;  
(2)in section 1514(a)(2)(C), by striking 10 days each place it appears and inserting 14 days;  
(3)in section 1514(a)(2)(E), by inserting after the Government the following: , excluding intermediate weekends and holidays,;  
(4)in section 1963(d)(2), by striking ten days and inserting fourteen days;  
(5)in section 2252A(c), by striking 10 days and inserting 14 days;  
(6)in section 2339B(f)(5)(B)(ii), by striking 10 days and inserting 14 days;  
(7)in section 2339B(f)(5)(B)(iii)(I), by inserting after trial the following: , excluding intermediate weekends and holidays;  
(8)in section 2339B(f)(5)(B)(iii)(III), by inserting after appeal the following: , excluding intermediate weekends and holidays;  
(9)in section 3060(b)(1), by striking tenth day and inserting fourteenth day;  
(10)in section 3432, by inserting after commencement of trial the following: , excluding intermediate weekends and holidays,;  
(11)in section 3509(b)(1)(A), by striking 5 days and inserting 7 days; and  
(12)in section 3771(d)(5)(B), by striking 10 days and inserting 14 days.  
4.Amendments related to the Classified Information Procedures ActThe Classified Information Procedures Act (18 U.S.C. App.) is amended— 
(1)in section 7(b), by striking ten days and inserting fourteen days;  
(2)in section 7(b)(1), by inserting after adjournment of the trial, the following: excluding intermediate weekends and holidays,; and  
(3)in section 7(b)(3), by inserting after argument on appeal, the following: excluding intermediate weekends and holidays,.  
5.Amendment related to the Controlled Substances ActSection 413(e)(2) of the Controlled Substances Act (21 U.S.C. 853(e)(2)) is amended by striking ten days and inserting fourteen days.  
6.Amendments related to title 28, United States CodeTitle 28, United States Code, is amended— 
(1)in section 636(b)(1), by striking ten days and inserting fourteen days;  
(2)in section 1453(c)(1), by striking not less than 7 days and inserting not more than 10 days; and  
(3)in section 2107(c), by striking 7 days and inserting 14 days.  
7.Effective dateThe amendments made by this Act shall take effect on December 1, 2009.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
